DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
1.	Claims 1, 4, 5, 11, 12 and 17 (renumbered as claims 1-6) are allowed.
2.	Independent claims 1 and 11 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“	wherein configuring the indication information for the CORESET of the RMSI corresponding to the SSB comprises at least one of:
	configuring a time-domain search window of the CORESET of the RMSI into an illegal time-frequency search window;
	or configuring the indication information into a redundant code point of frequency offset information between a CORESET of the RMSI corresponding to the SSB and the SSB	”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 1 (same is true for claim 11) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1.

“	in case that it is determined that the base station has not transmitted the CORESET of the RMSI in the current transmission cycle of the SSB based on the indication information, resolving a position of the CORESET of the RMSI from a next SSB when the next SSB is received; and in case that the position of the CORESET of the RMSI is not obtained, repeatedly performing the resolving position of the CORESET of the RMSI from the next SSB when the next SSB is received, until the CORESET of the RMSI is obtained”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claim 5 (same is true for claim 12) is/are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRINCE AKWASI MENSAH whose telephone number is (571)270-7183. The examiner can normally be reached Mon-Fri 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HABTE MERED/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        
PRINCE AKWASI. MENSAH
Examiner
Art Unit 2474

/PRINCE A MENSAH/Examiner, Art Unit 2474